DETAILED ACTION
 	 	Claims 1-2 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 11/29/2021 are accepted by the examiner.
Priority
 The application is filed on 11/29/2021 and  CON of 15/675,611 filed on
08/11/2017. 
 			Non-Statutory Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to                           http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-2 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, and 9 of Patent No. US 11223634 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications recite secured automated or semi-automated systems where a system includes a sensor, a legacy computing environment that is configured to communicate with the sensor and process sensor raw data output, and transmit the processed sensor output to a first network node over the network, and a trusted computing environment configured to receive raw sensor output directly from the sensor and transmit the raw sensor output to an additional network node or the first network node over the network.. 

 			Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Stepanik et al. (US 20040075566 A1, hereinafter, Stepanik) in view of Gutz et al. (US 5233512 A, hereinafter, Gutz).
 	Regarding claim 1, Stepanik discloses a sensor integrity method comprising: receiving, at a first data processor, raw sensor data signals representing raw sensor data from a sensor (Paragraph 0020: when the system is setup communications are first tested and then the sensors are tested by the application of a ("bump gas") sample of each gas that the particular sensor is designed to detect in order to verify operation in the field, all SMUs having been previously calibrated and tested under lab conditions. T); 
 	generating, by the first data processor, processed sensor data by processing the raw sensor data signals said representing raw sensor data (Paragraphs 0027, 0047,0010: receiving raw data from sensors via sensor interface… providing analog data corresponding to atmospheric parameter such as for example, but not in limitation, temperature, wind direction, wind speed, or humidity; Abstract: pre-processed data); 
 	receiving, at a second data processor, raw sensor data signals representing raw sensor data from a sensor (Paragraphs 0023. 0027: an atmospheric conditions interface for receiving sensor input respecting at least one atmospheric condition wherein an A/D converter converts at least one analog signal to a digital signal associated with one atmospheric condition); 
 	receiving, at a monitoring processor, the processed sensor data from the first data processor (Paragraph 0064, 0047: monitoring applications that communicate with a remotely located control and monitoring centre using the InterNet) 

 	[where the second data processor is physically separated from the first data processor and communication from the second data processor to the monitoring processor is direct and not accessible by the first data processor]; 
 	determining at the monitoring processor whether a discrepancy exists between the raw sensor data signals representing raw sensor data from a sensor and the processed sensor data by comparing the raw sensor data and the processed sensor data received (Paragraphs 0022, 0025-0026: Globalstar Qualcomm satellite link communicates with remote call center where both normal and alarm data are monitored and processed wherein Globalstar system provides accuracy and significantly more 
 	generating an indication or alert if a discrepancy is detected (Paragraphs 0005-0006, 0045: providing alarms that alert operators who then take manual control of the problematic equipment. SCADA is implemented as software positioned on top of the equipment to which it is interfaced using any suitable commercial hardware module).
 	Stepanik does not explicitly states a legacy environment but Gutz from the same or similar fields of endeavor teaches where the second data processor is physically separated from the first data processor and communication from the second data processor to the monitoring processor is direct and not accessible by the first data processor (Gutz Col. 4, lines 40-60: in response to the controller 36. In the event the failure is due not to the actuator 42 itself, but a portion of the controller 36 separate from the actuator 42, the controller 36 can take remedial action by switching to a redundant circuit having a redundant input signal 44 to a redundant portion of the electrical interface 54 and using a redundant actuator output position sensor as is conventionally known).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention where the second data processor is 

 	Regarding claim 2, Stepanik discloses a hardware trusted environment comprising: a trusted computing environment having a processor and a memory (Paragraph 0045: transmits the contents of its buffer together with a signal generating an e-mail alert to at least one remote monitoring call centre. CCI 120 will typically remain in alarm state until operators intervene to confirm a state of emergency or reset system 100. While in alarm mode CCI 120 typically transmits the contents of its logging memory 414b more frequently than in normal mode,);
 	the hardware trusted environment receiving a raw sensor measurement of a sensor (Paragraphs 0027, 0047,0010: receiving raw data from sensors via sensor interface… providing analog data corresponding to atmospheric parameter such as for example, but not in limitation, temperature, wind direction, wind speed, or humidity; Abstract: pre-processed data); and 
 	the hardware trusted environment receiving a processed sensor measurement generated by a legacy computing environment based on the raw sensor measurement or a network node receiving over the network the raw sensor measurement (Paragraphs 0023. 0027: an atmospheric conditions interface for receiving sensor input respecting at 
 	the processed sensor measurement the hardware trusted environment or the network node support evaluating the raw sensor measurement (Paragraphs 0022, 0025-0026: Globalstar Qualcomm satellite link communicates with remote call center where both normal and alarm data are monitored and processed wherein Globalstar system provides accuracy and significantly more secure against hacking…obtaining and verifying data relating to the presence of ambient atmospheric conditions, including air temperature, wind speed and direction, humidity from at least one location either on Lease at said site or Downwind from said site; Paragraphs 0043, 0053, 0055: CCI 120 sends data such as raw video in digital format to a remote monitoring facility or call center……System 100 uses the data from atmospheric condition sensor array 130 (when CCI 120 processes the gas data that it receives from all SIT 110) and 
 	[the processed sensor measurement to determine if the legacy computing environment process is faulty]; and 
 	in response of the detection a faulty process the hardware trusted environment node or a network node configured to enable any of malware detection, receiving test data, node identification, safe programs update and upgrade, backup operation, or combination thereof (Paragraphs 0005-0006, 0045: providing alarms that alert operators who then take manual control of the problematic equipment. SCADA is implemented as software positioned on top of the equipment to which it is interfaced using any suitable commercial hardware module).

  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine if the legacy computing environment process is faulty as taught by Gutz in the teachings of Stepanik for the advantage of generating filtered model and comparing between the filtered output signal and the sampled output position signal to accurately detect and predict whether or not a fault exists (Gutz Col. 5, lines 35-54, Col. 9, lines 15-24, Abstract).

Conclusion
8. 	
Brown et al. (Article: "Software Updating in Wireless Sensor Networks: A Survey and Lacunae") discloses autonomous software updates in sensor networks where for fault detection and recovery methods are discussed.
Dencenzo et al. (US 20170054594 A1) discloses a touchscreen device that integrates security system control and functionality with network content interactivity, management and presentation. The integrated security system, while delivering remote premise monitoring and control functionality to conventional monitored premise protection, complements existing premise protection equipment.
Dawes (US 20180197387 A1) discloses a security interface that provides control of functions of the security system and access to data collected by the security system, and a network interface that provides access to network devices. A camera is located at the premises and coupled to the gateway. A security server at a remote location is coupled to the gateway. The security server comprises a client interface through which remote client devices exchange data with the gateway and the security system.

9.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in 
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.